Case 1:21-cv-04609-PKC-CLP Document 9-1 Filed 08/23/21 Page 1 of 2 PageID #: 33




                   EXHIBIT A
Case 1:21-cv-04609-PKC-CLP Document 9-1 Filed 08/23/21 Page 2 of 2 PageID #: 34

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                               Civil Action No. 0:20-cv-61249-WPD

   JHON SARMIENTO, Individually and
   on behalf of all others similary situated,

              Plaintiff,

   vs.

   SCHEAR CONSTRUCTION, LLC, a
   Florida Limited Liability Company,

              Defendant.




         ·      Roman Riveros

         ·


         ·



         ·
         ·
             authorize Plaintiff’s counsel to reuse this Consent Form to re
